DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-2, 6-15, and 18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Dec. 2021 has been entered.
 
Status of Claims
	Claim 1 is amended.  Claims 3-5, and 16-17 are cancelled.  Claims 9-15 are withdrawn.

Response to Amendment
	The amendments filed on 23 Dec. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-3, 6-8, and 17-18 as being unpatentable over Werner et al. (EP 670159 A1; English translation; published 6 Sep. 1995), in view of Mayenfels (Dissertation-English translation) and Theisinger et al. (US 2013/0046014 A1; filed 16 Mar. 2011) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-2, 6-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (EP 670159 A1-English translation; published 6 Sep. 1995), in view of Mayenfels (Dissertation-English translation; published 2012) and Theisinger et al. (US 2013/0046014 A1; filed on 16 Mar. 2011).

	Werner et al. teach fluorocarbon containing oil emulsions (see title).  Werner et al. teach elusifier-containing aqueous emulsions of oils which additionally contain a compound of formula I (RF)x-RH (see pg. 2).  Werner et al. teach that it has been found that the fluorophilic-lipophilic compound in combination with the oils used according to the invention results in very stable emulsions, even when the compound of formula I is used not only in minor amounts, but based on the non-aqueous portions of the emulsion is present as the main component.  The proportion of water depends on the type of emulsion (water in oil or oil in water) as well as the amount of emulsifier.  The compound of the formula I, based on the weight, is usually present in excess of the emulsified substances.  Preferred emulsions contain 5 to 45% by weight, particular 10 to 40% by weight, of oil, based on the sum of oil and compound of formula I (see pg. 4).  A diagnostic agent can be added to the emulsion (see pg. 6).  The emulsions according to the invention are very stable.  Decisive for this is the more or less great miscibility of the compound of formula I with the oil with the participation of the emulsifier (see pg. 6).  Werner et al. teach example 1 where 30 g 1H perfluorooctane and 3.5 g soybean oil are mixed intensively at room temperature and supplemented with a 9% aqueous phospholipid solution to a volume of 50 mL.  Werner et al. teach example 2 where 8 g of fluorooctylethylene oligomer and 3 g of coconut oil are added with stirring with a 5% aqueous soy lecithin dispersion to a volume of 50.  
	Werner et al. do not disclose an oil in water emulsion consisting essentially of F6H8, MCT, lipoid S75 alpha tocopherol, saline a co-emulsifier and a pH adjusting agent.  Werner et al. do not teach that the total compound amount of the semifluorinated compound a) and the triglyceride b) in the oil in water emulsion ranges from about 18 wt. % ot 22 wt. % based on the total weight of the oil in water emulsion or wherein the weight ratio of the semifluorinated compound a) to the triglyceride b) ranges from 1:20 to 1:0.2.
	Mayenfels teaches that during these examinations pefluorohexyloctane (F6H8) was identified as suitable (see pg. 197).  Mayenfels teaches representation of inflammatory processes using 1H/19F-MRI.  The 1H imaging enables an anatomical illustration of the organism, while the 19F images the accumulation of PFCE at the sites of inflammation (see pg. 31).  Mayenfels teaches that depending on the phase an emulsion can be chosen between oil in water and water in oil emulsion (see pg. 34).  Mayenfels disclose lipoid S75.  Since S75 is more efficient than the E80S with regard to stabilization of the fluorocarbon nanoemulsions, this phospholipid is preferably referred to an emulsifier used (see pgs. 38-39).  Mayenfels teaches F6H8 lipoid S75 nanoemulsions (see tab. 4-1; tab. 4-3).  Mayenfels teaches that for stabilization and better compatibility, the hydrophilic phases are often used auxiliaries for adjusting pH and the tonicity to physiological conditions (see pg. 40).  Mayenfels teaches that NaCl is often used in emulsions or similar isotonic additives glycerol used (see pg. 37).  Mayenfels teaches NaOH (pH adjusting agent)(see pgs. 66, 73).  Mayenfels teaches that in order to make the emulsifier more available, this can, for example be solubilized by the addition of bile salts such as sodium cholate (see pg. 86).
	Theisinger et al. disclose example 6 where 0.075 mg of tafluprost and 20 mg of alpha-tocopherol were dissolved in a 5 mL solution of ethanol and medium chain triglycerides (10 wt%) in F6H8.  Theisinger et al. teach that useful oily excipients which may be used in 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compositions of Werner et al. by forming an oil in water emulsion containing F6H8, MCT, and lipoid S75 (glycolipids in the range of 14 to 25 wt%) as taught by Mayenfels and Theisinger et al. because it would advantageously enable a highly stable O/W emulsion with advantageous use in 1H/19F MRI.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further add glycerol as an isotonic agent and NaOH as pH adjusting agent as taught by Mayenfels and Werner et al. because it would advantageously enable adjusting the formulation to physiological pH and tonicity to physiological conditions.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further add a bile salt such as sodium cholate as taught by Mayenfels because it would advantageously enable making the emulsifier more available.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further add an antioxidant such as alpha-tocopherol as taught by Theisinger et al. and Mayenfels because it advantageously stabilize the emulsion against oxidative processes.  The weight ratio of semifluorinated compound and triglyceride are result effective variables that a person of ordinary skill in the art would have optimized at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a weight ratio in the range of 1:20 to 1:0.20 or 1:15 to 1:0.8 in order to achieve an optimal 19F-signal.  The total combined amount of the semifluorinated compound a) and the triglyceride b) in the oil in water emulsion is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at an 

Applicants Arguments
	Applicants assert that Werner is silent as to a composition wherein the total combined amount of the semifluorinated compound a) and the triglyceride b) in the oil in water emulsion ranges from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion as now required by pending claim 1 as amended, particularly since Werner fails to describe a triglyceride that is an MCT.  Mayenfels is completely silent as to a composition that includes both F6H8 and an MCT.  Mayenfels fails to cure the deficiencies of Werner with respect to a composition where the total combined amount of semi-fluorinated compound a) and the triglyceride b) in the oil in water emulsion ranges from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion as now required by pending claim 1.  It is noted in example 6 of Theisinger uses an amount of 1% ethanol in a solution of 10 wt% MCT and 89 wt% F6H8 and triglyceride, which is a combined amount that is significantly larger than 18 wt% to 22 wt% range required by pending claim 1.

Applicant's arguments filed 23 Dec. 2021 have been fully considered but they are not persuasive. Werner discloses oil in water emulsions which additionally contain a compound of formula (RF)x-RH (I) where the oil may be a triglyceride oil.  Werner teaches that preferred emulsions contain 5 to 45% by weight, in particular 10 to 40% by weight of oil, based on the sum of oil and compound of formula I.  At example 2, Werner discloses a composition that subsequent homogenization gives a 16% oil in water emulsion with particles sizes of 120 nm.  19F signal along with optimal particle stability.  Also at example 2, Werner teaches combining 8 g of (RF)x-RH (I) and 3 g of coconut oil which gives a semifluorinated compound to oil weight ratio of 1:0.37.  Theisinger teaches the advantageous miscibility of F6H8 with MCT oil.  In view of Theisinger a person of ordinary skill in the art would have used MCT oil as the oil for an oil in water emulsion additionally containing F6H8 because Theisinger teaches the advantageous miscibility of F6H8 with MCT oil.  Werner does not teach that ethanol is required for the oil in water emulsion therein; instead, Werner teaches that use of soy lecithin dispersion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618